        Case 3:20-cv-01678-SHR Document 11 Filed 04/22/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KASINE DELESTON,            :  Civil No. 3:20-cv-1678
                            :
              Petitioner,   :
                            :
           v.               :
                            :
WARDEN DOUGLAS K. WHITE,    :
                            :
              Respondent.   :
                            :  Judge Sylvia H. Rambo
                          ORDER
      AND NOW, this 22nd day of April, upon consideration of the report and

recommendation (Doc. 10) of Chief Magistrate Judge Mehalchick recommending

the court grant Petitioner Deleston’s request to withdraw his Petition for habeas

corpus submitted pursuant to 28 U.S.C. § 2241 but deny his request to seal the

records (see Doc. 9), and it appearing that Deleston has not objected to the

report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that,

as a matter of good practice, a district court should “afford some level of review to

dispositive legal issues raised by the report,” Henderson, 812 F.2d t 878; see also

Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing

Univac Dental Co. v. Dentsply Int'l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)),
        Case 3:20-cv-01678-SHR Document 11 Filed 04/22/21 Page 2 of 2




in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following independent review of

the record, the court being in agreement with the recommendation, and concluding

that there is no clear error on the face of the record, it is hereby ORDERED that:

   1. The report and recommendation (Doc. 10) is ADOPTED.

   2. The petition (Doc. 1) is DEEMED WITHDRAWN.

   3. The Motion to Expedite (Doc. 5) is DENIED AS MOOT.

   4. The Clerk of Court is directed to CLOSE the above-captioned action.

   5. Any appeal from this order is deemed to be frivolous and not taken in good
   faith. See 28 U.S.C. § 1915(a)(3).


                                  s/Sylvia H. Rambo
                                  United States District Judge
